DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/186,221 filed on 11/09/2018.

Drawings
2.	The drawings were received on 04/14/2020.  These drawings are approved.

Specification
3.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: (i.e.: “a bypass portion comprising a first hole portion including one or more holes located inside than the fixing wrap …, a second hole portion including one or more holes located .     

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
It is not clear how “a bypass portion (381a,b,c; 382a,b,c ) comprising a first hole portion including one or more holes located inside than the fixing wrap and penetrating the fixing end plate to discharge the refrigerant, a second hole portion including one or more holes located outside than the fixing wrap and penetrating the fixing end plate to discharge the refrigerant”. The specification must be amended in response to this office action to clarify how to make and use the machine

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	- Claim 1 recites the limitation “a bypass portion comprising a first hole portion including one or more holes located inside than the fixing wrap …, a second hole portion including one or more holes located outside than the fixing wrap; wherein the total area of the second hole portion located outside the innermost fixing wrap is greater than the total area of the first hole portion located inside the innermost fixing wrap”. Such recitations render the claim indefinite since it does 
	- Claim 2 recites the limitation “the diameter of the hole constituting the second hole portion is larger than the diameter of the hole constituting the first hole portion”. Such recitations render the claim indefinite since it does not have detailed supports in the instant specification. Since the claim does not clearly set forth the metes and bounds of the patent protection desired, the scope of the claim is unascertainable.
	- Claim 3 recites the limitation “the number of the holes constituting the second hole portion is greater than the number of the holes constituting the first hole portion”. Such recitations render the claim indefinite since it does not have detailed supports in the instant specification. Since the claim does not clearly set forth the metes and bounds of the patent protection desired, the scope of the claim is unascertainable.
	- Claim 4 recites the limitation “wherein the interval of the second hole portions is provided smaller than the interval of the first hole portions”. Such recitations render the claim indefinite since it does not have detailed supports in the instant specification. Since the claim does not clearly set forth the metes and bounds of the patent protection desired, the scope of the claim is unascertainable.
	- Claim 5 recites “the minimum interval of the second hole portions is smaller than the minimum interval of the first hole portions”. Such recitations render the claim indefinite since it does not have detailed supports in the instant specification. Since the claim does not clearly set forth the metes and bounds of the patent protection desired, the scope of the claim is unascertainable.
an interval between the second hole portions disposed closest to the rotating shaft is smaller than an interval between the first hole portions disposed closest to the rotating shaft”. Such recitations render the claim indefinite since it does not have detailed supports in the instant specification. Since the claim does not clearly set forth the metes and bounds of the patent protection desired, the scope of the claim is unascertainable.
	- Claim 7 recites the limitation “the total area of the hole….from the second hole portion is larger than the total area of the hole ….. from the first hole portion”. Such recitations render the claim indefinite since it does not have detailed supports in the instant specification. Since the claim does not clearly set forth the metes and bounds of the patent protection desired, the scope of the claim is unascertainable.   
	- Regarding claim 1 and 4-6, each claim initially recites, in the singular, “second hole portion”, and then later refers to “the second hole portions” (claim 4-6).  Since the initial recitation only provides for a single “second hole portion”, there is a disagreement in scope between these recitations. Appropriate correction is required.   
	- Claim 1 recites the limitation “the fixing wrap” in lines 17 and 19-21, “the fixing end plate” in line 17.  There is insufficient antecedent basis for this limitation in the claim
	- Claim 1 recites the limitation “the total area of the second hole portion”  in line 20.  There is insufficient antecedent basis for this limitation in the claim. Accordingly, the applicants are suggested to make a correction as: “the total area of the second hole portion” should be changed to -- a total area of the second hole portion--.  Appropriate correction is required.   
	- Claim 1 recites the limitation “the total area of the first hole portion”  in line 21.  There is insufficient antecedent basis for this limitation in the claim. Accordingly, the applicants are 
	- Claim 2 recites the limitation “the diameter of the hole… larger than the diameter”  in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Accordingly, the applicants are suggested to make a correction as: “the diameter of the hole… larger than the diameter” should be changed to -- a diameter of the hole... larger than a diameter --.  Appropriate correction is required.   
	- Claim 3 recites the limitation “the number of the holes … greater than the number”  in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Accordingly, the applicants are suggested to make a correction as: “the number of the holes … greater than the number” should be changed to – a number of the holes … greater than a number --.  Appropriate correction is required.   Appropriate correction is required.   
	- Claim 4 recites the limitation “the interval … smaller than the interval”  in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. Accordingly, the applicants are suggested to make a correction as: “the interval…smaller than the interval” should be changed to --an interval …smaller than an interval --.  Appropriate correction is required.   
	- Claim 4 recites the limitation “the fixing wrap” in line 2. There is insufficient antecedent basis for this limitation in the claim.
	- Claim 5 recites the limitation “the minimum interval … smaller than the minimum interval”  in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. Accordingly, the applicants are suggested to make a correction as: “the minimum interval … smaller than the minimum interval” should be changed to -- a minimum interval …smaller than a minimum interval --.  Appropriate correction is required.   
5 recites the limitation “the fixing wrap” in line 2. There is insufficient antecedent basis for this limitation in the claim.
	- Claim 6 recites the limitation “the fixing wrap” in line 2. There is insufficient antecedent basis for this limitation in the claim
	- The conflict/inconsistency terminology between the claim subject matter and the specification disclosure that renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings (i.e.: the term “first hole portion(s), second portion(s) recited in claims 1-8). The applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the claim terms provided no new matter is introduced, or amend the claim.
	The claims not specifically mentioned are indefinite since they depended from one of the above claims.
	- Normally a claim which fails to comply with the first and/or second paragraph of § 112 will not be analyzed as to whether it is patentable over the prior art since to do so would of necessity require speculation with regard to the metes and bounds of the claimed subject matter,  In re Steele, 308 F.2d 859, 862-63, 134 USPQ 292, (CCPA 1962) and In re Wilson, 424 F.2d 1382, 1385, 496 USPQ 494, 496 (CCPA 1970).
Prior Art
6.	The IDS (PTO-1449) filed on Dec. 19, 2019 and July 2, 2019 has been considered.  An initialized copy is attached hereto.  
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of Choi (Publication Number WO2014189240A1) discloses the scroll compressor having a bypass ports in the fixed wrap.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TT/
/Theresa Trieu/Primary Examiner, Art Unit 3746